               Case 1:19-cv-04143-JGK Document 22 Filed 11/25/19 Page 1 of 1


                                                    BASHIAN
                                                    P .\ P \      ' . 0 '.'d O t ,      C.
                                                                                      USDC SDNY
                                                                                      DOCUMENT
Erik M. Bashian, Esq.
T: (516) 279-1554                                                                     ELECTRm~ICALLY FILED
F: (516) 213-0339
eb@bashpaplaw.com
                                                                                      DOC#----~~~-
                                                                                      DATE FILED:      .J/47...['f_______
*Admitted to Practice in New York and New Jersey
                                                                                     VIA CM/ECF Only




U.S. District Judge John G. Koeltl
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 14A
New York, New York 10007

Re:        Nelson v. Peo /es Choice Kitchen Inc

Dear U.S. District Judge Koeltl:

        This office represents the Plaintiff Kareem Nelson ("Plaintiff') in connection with the
above-referenced action. An Initial Conference is currently scheduled in this matter for
December 3, 2019 at 4:30 p.m. This is our fourth request for an adjournment of the conference,
and our request will not prejudice any of the parties or affect any other scheduled dates since the
defendants have not yet appeared in this action. The request is necessary so that we can research
alternative addresses to contact the defendants in hopes that they will appear in this action before
resorting to motion practice. It is therefore respectfully requested that Your Honor reschedule
the conference and all of its deadlines to a date of convenience.

            We thank this Honorable Court for its time and consideration in this matter.

                                                                    Respectfully submitted,

                                                                    BASHIAN & PAPANTONIOU, P.C.



                                                                    Erik M.-Bashian, Esq.


cc:        Peoples Choice Kitchen, Inc. (first class mail only)
           2733 FOB 1963 LLC (first class mail only)




      500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW BASHPAPLAW.COM
